           Case 1:20-cv-02143-ELR Document 30 Filed 09/18/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SAVANNA KELLY,                           *
                                         *
               Plaintiff,                *
                                         *
      v.                                 *          1:20-CV-02143-ELR
                                         *
ARROW TRANS CORP. et al.,                *
                                         *
               Defendants.               *
                                         *
                                    _________

                                    ORDER
                                    _________

      The Parties filed a Joint Notice of Settlement indicating that they have reached

a settlement in principle. [Doc. 29]. For good cause shown, the Court DIRECTS

the Clerk to ADMINISTRATIVELY CLOSE this case. The Parties shall file a

stipulation of dismissal upon finalization of the settlement documents. If settlement

fails, the Parties should promptly move to reopen the case.

      SO ORDERED, this 18th day of September, 2020.


                                             ______________________
                                             Eleanor L. Ross
                                             United States District Judge
                                             Northern District of Georgia
